DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species B (fig.2-3) corresponding to claims 1-4, 11-12 and 16-18 in the reply filed on 2/28/2022 is acknowledged.  The traversal is on the ground(s) that no serious burden to search all Species.  This is not found persuasive because Species A does not have an outer container, Species C to Species H propose other embodiments that are significantly different than Species B. For example, indication arrow is in Species C, a plunger in Species D, and Species E-H do not contain an outer cover and Species H depicted with a scale, a control panel, and a display, according to an eighth embodiment of the shaker device. Further claims 11-12 and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species D and H respectively, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/28/2022. Therefore, claims 1-4 and 16 are examined in the current office action. The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kosmyna (US 2005/0155968).
Regarding claim 1, Kosmyna discloses a shaker device (fig.2) configured to retain and selectively dispense a material, the shaker device comprising: a storage body (55) configured to hold the material and having an opening (65); a lid (130) selectively disposed over the opening (see fig.2); and a measurement system (230) configured to identify an amount of the material within the storage body (0043).
Regarding claim 2, Kosmyna discloses an outer cover (90) configured to receive the storage body therein (see fig.2), the outer cover having a content window ([0034], “opening”), the measurement system disposed on the outer cover (see 230 on 90, fig.2), the measurement system including a range of units of measurement ([0043], “indicia”).
Regarding claim 3, Kosmyna discloses the outer cover is bi-directionally slidably disposed over the storage body (90 can move up and down over 55).
Regarding claim 16, Kosmyna discloses a dispensing apparatus configured to selectively release the material in a predetermined amount (based on selection according to measured indicia (230, [0043]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kosmyna (US 2005/0155968) in view of Lane (US 2013/0248537).
Kosmyna discloses all the features of the invention except the outer cover is coupled to the storage body through a friction fit. However, lane teaches the commonality of friction fitting the outer cover and storage body (42 in 44, [0027]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the inner convertibility between the containers of Kosmyna to a friction fit connection as taught by Lane, in order to hold the two parts together, yet permits the inner container to be removed from the outer sleeve ([0027]).
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Lowry (US 2,579,388). Regarding claim 1, Lowry discloses a shaker device (fig.1-10) configured to retain and selectively dispense a material, the shaker device comprising: a storage body (15) configured to hold the material and having an opening (top opening of 15); a lid (22) selectively disposed over the opening (see fig.1-2); and a measurement system (65-66) configured to identify an amount of the material within the storage body (col 5, ll.27-52). It appears that claim 1 is not novel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOB ZADEH/Examiner, Art Unit 3754